Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about April 5, 2006, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that petitioner agency met its obligation to endeavor diligently to strengthen the parental relationship by, inter alia, arranging visitation and providing referrals for parenting classes and psychiatric evaluation, and that respondent failed to meaningfully avail herself of these services so as to gain insight into her own behavior, address the issues that led to the children’s removal from the home, and prepare to assume custodial parenting responsibilities (see Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Kimberly C., 37 AD3d 192 [2007], lv denied 8 NY3d 813 [2007]; Matter of Lenny R., 22 AD3d 240 [2005], lv denied 6 NY3d 708 [2006]).
A preponderance of the evidence established that since 2003 the children have been in a stable and caring preadoptive home where they have bonded with their foster mother and the other children, and that termination of respondent’s parental rights is in their best interests (see Matter of Racquel Olivia M., 37 AD3d 279 [2007], lv denied 8 NY3d 812 [2007]; Matter of Amani T., 33 AD3d 542 [2006]). Concur—Mazzarelli, J.P, Andrias, Williams and Renwick, JJ.